Exhibit 10.2

 

 

CIBER, Inc.

ID: 38-2046833

NOTICE OF GRANT OF STOCK OPTIONS

AND OPTION AGREEMENT

6363 South Fiddler’s Green Circle

Suite 1400

Greenwood Village, CO 80111

 

Mr. Eric D. Goldfarb

[Address]

Option Number:

ID:

 

Effective March 28, 2011 (the “Effective Date”), you have been granted a
non-qualified stock option (the “Option”) to buy 300,000 shares of CIBER, Inc.
(the “Company”) common stock (the “Stock”).

 

The Option shall vest beginning six months from the Effective Date and
continuing thereafter on a monthly basis over a four (4) year period.  The
Option shall expire seven (7) years from the Effective Date as follows:

 

Shares

 

Vest Type

 

Vest Date

 

Expiration

6977

 

Monthly

 

September 28, 2011

 

March 28, 2018

6977

 

Monthly

 

October 28, 2011

 

March 28, 2018

6977

 

Monthly

 

November 28, 2011

 

March 28, 2018

6977

 

Monthly

 

December 28, 2011

 

March 28, 2018

6977

 

Monthly

 

January 28, 2012

 

March 28, 2018

6977

 

Monthly

 

February 28, 2012

 

March 28, 2018

6977

 

Monthly

 

March 28, 2012

 

March 28, 2018

6977

 

Monthly

 

April 28, 2012

 

March 28, 2018

6977

 

Monthly

 

May 28, 2012

 

March 28, 2018

6977

 

Monthly

 

June 28, 2012

 

March 28, 2018

6977

 

Monthly

 

July 28, 2012

 

March 28, 2018

6977

 

Monthly

 

August 28, 2012

 

March 28, 2018

6977

 

Monthly

 

September 28, 2012

 

March 28, 2018

6977

 

Monthly

 

October 28, 2012

 

March 28, 2018

6977

 

Monthly

 

November 28, 2012

 

March 28, 2018

6977

 

Monthly

 

December 28, 2012

 

March 28, 2018

6977

 

Monthly

 

January 28, 2013

 

March 28, 2018

6977

 

Monthly

 

February 282013

 

March 28, 2018

6977

 

Monthly

 

March 28, 2013

 

March 28, 2018

6977

 

Monthly

 

April 28, 2013

 

March 28, 2018

6977

 

Monthly

 

May 28, 2013

 

March 28, 2018

6977

 

Monthly

 

June 28, 2013

 

March 28, 2018

6977

 

Monthly

 

July 28, 2013

 

March 28, 2018

6977

 

Monthly

 

August 28, 2013

 

March 28, 2018

6977

 

Monthly

 

September 28, 2013

 

March 28, 2018

6977

 

Monthly

 

October 28, 2013

 

March 28, 2018

 

--------------------------------------------------------------------------------


 

6977

 

Monthly

 

November 28, 2013

 

March 28, 2018

6977

 

Monthly

 

December 28, 2013

 

March 28, 2018

6977

 

Monthly

 

January 28, 2014

 

March 28, 2018

6977

 

Monthly

 

February 28, 2014

 

March 28, 2018

6977

 

Monthly

 

March 28, 2014

 

March 28, 2018

6977

 

Monthly

 

April 28, 2014

 

March 28, 2018

6976

 

Monthly

 

May 28, 2014

 

March 28, 2018

6976

 

Monthly

 

June 28, 2014

 

March 28, 2018

6976

 

Monthly

 

July 28, 2014

 

March 28, 2018

6976

 

Monthly

 

August 28, 2014

 

March 28, 2018

6976

 

Monthly

 

September 28, 2014

 

March 28, 2018

6976

 

Monthly

 

October 28, 2014

 

March 28, 2018

6976

 

Monthly

 

November 28, 2014

 

March 28, 2018

6976

 

Monthly

 

December 28, 2014

 

March 28, 2018

6976

 

Monthly

 

January 28, 2015

 

March 28, 2018

6976

 

Monthly

 

February 28, 2015

 

March 28, 2018

6976

 

Monthly

 

March 28, 2015

 

March 28, 2018

 

2

--------------------------------------------------------------------------------


 

 CIBER, INC.

NON-QUALIFIED OPTION AGREEMENT

 

Option Price

 

The “Option Price” shall be the fair market value of the Stock on the Effective
Date as determined by reference to the closing price of the Stock on the New
York Stock Exchange on the day immediately prior to the Effective Date.

 

 

 

Non-qualified Option

 

This Agreement evidences an award of the Option exercisable for that number of
shares of Stock set forth on the cover sheet and subject to the vesting and
other conditions set forth herein and on the cover sheet. This Option is not
intended to be an incentive option under Section 422 of the Internal Revenue
Code and will be interpreted accordingly.

 

 

 

Transfer of Option

 

During your lifetime, only you (or, in the event of your legal incapacity or
incompetency, your guardian or legal representative) may exercise the Option.
You cannot transfer or assign this Option. For instance, you may not sell this
Option or use it as security for a loan. If you attempt to do any of these
things, this Option will immediately become invalid. You may, however, dispose
of this Option in your will or it may be transferred upon your death by the laws
of descent and distribution.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your spouse, nor is the Company
obligated to recognize your spouse’s interest in your Option in any other way.

 

 

 

Vesting

 

This Option is only exercisable before it expires and then only with respect to
the vested portion of the Option. Subject to the preceding sentence, you may
exercise this Option, in whole or in part, to purchase a whole number of vested
shares not less than 100 shares, unless the number of shares purchased is the
total number available for purchase under the Option, by following the
procedures set forth below in this Agreement.

 

Your right to purchase shares of Stock under this Option vests according to the
schedule set forth on the cover sheet provided that you continue to provide
services to the Company or an Affiliate as an employee, officer or director, or
a consultant or adviser (“Service”). Your employment agreement with the Company
dated March 28, 2011 (the “Employment Agreement”) sets forth the circumstances
in which vesting of the Option will be accelerated, either partially or fully.
The resulting aggregate number of vested shares will be

 

3

--------------------------------------------------------------------------------


 

 

 

rounded to the nearest whole number, and you cannot vest in more than the number
of shares covered by this Option.

 

“Affiliate” means, any company or other trade or business that controls, is
controlled by or is under common control with the Company within the meaning of
Rule 405 of Regulation C under the Securities Act, including, without
limitation, any Subsidiary. An entity may not be considered an Affiliate unless
the Company holds a “controlling interest” in such entity, where the term
“controlling interest” has the same meaning as provided in Treasury Regulation
1.414(c)-2(b)(2)(i), provided that the language “at least 50 percent” is used
instead of “at least 80 percent” and, provided further, that where granting of
stock options is based upon a legitimate business criteria, the language “at
least 20 percent” is used instead of “at least 80 percent” each place it appears
in Treasury Regulation 1.414(c)-2(b)(2)(i).

 

“Subsidiary” means any “subsidiary corporation” of the Company within the
meaning of Section 424(f) of the Code.

 

 

 

Forfeiture of Unvested Options / Term

 

Unless the termination of your Service triggers accelerated vesting of your
Option pursuant to the terms of this Agreement or any other written agreement
between the Company (or any Affiliate) and you, including the Employment
Agreement, you will automatically forfeit to the Company those portions of the
Option that have not yet vested in the event your Service terminates for any
reason.

 

 

 

Expiration of Vested Options After Service Terminates

 

Your Option will expire on the Expiration Date shown on the cover sheet. Your
Option will expire earlier if your Service terminates, as described in the
Employment Agreement.

 

 

 

Forfeiture of Rights

 

If you should take actions in violation or breach of or in conflict with any
non-competition agreement, any agreement prohibiting solicitation of employees
or clients of the Company or any Affiliate thereof or any confidentiality
obligation with respect to the Company or any Affiliate thereof, the Company has
the right to cause an immediate forfeiture of your rights to this Option awarded
under this Agreement, and the Option shall immediately expire.

 

 

 

Leaves of Absence

 

For purposes of this Agreement, your Service does not terminate when you go on a
bona fide employee leave of absence that was approved by the Company in writing
if the terms of the leave provide for continued service crediting, or when
continued service crediting is required by applicable law. Your Service
terminates in any event when the approved leave ends unless you immediately
return to active employee work.

 

4

--------------------------------------------------------------------------------


 

 

 

The Company determines, in its sole discretion, which leaves count for this
purpose.

 

 

 

Notice of Exercise

 

The method for exercising the Option shall be by delivery to the Corporate
Secretary of the Company or an agent designated pursuant to “Brokerage
Arrangements” below of a notice specifying the number of shares of Stock with
respect to which the Option is exercised and payment of the Option Price. Such
notice shall be in a form satisfactory to the Company and shall specify the
number of shares of Stock with respect to which the Option is being exercised.
The exercise of the Option shall be deemed effective upon receipt of such notice
by the Corporate Secretary or a designated agent and payment to the Company. The
purchase of such Stock shall be deemed to take place at the principal office of
the Company upon delivery of such notice, at which time the purchase price of
the Stock shall be paid in full by any of the methods or any combination of the
methods set forth in “Form of Payment” below. A properly executed certificate or
certificates representing the Stock shall be issued by the Company and delivered
to you. If certificates representing Stock are used to pay all or part of the
Option Price, separate certificates for the same number of shares of Stock shall
be issued by the Company and delivered to you representing each certificate used
to pay the Option Price, and an additional certificate shall be issued by the
Company and delivered to you representing the additional shares of Stock, in
excess of the Option Price, to which you are entitled as a result of the
exercise of the Option.

 

If someone else wants to exercise this Option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

 

 

Brokerage Arrangements

 

The Company, in its discretion, may enter into arrangements with one or more
banks, brokers or other financial institutions to facilitate the exercise of the
Option or the disposition of shares of Stock acquired upon exercise of the
Option, including, without limitation, arrangements for the simultaneous
exercise of the Option and sale of the shares of Stock acquired upon such
exercise.

 

 

 

Form of Payment

 

The Option Price shall be paid by any of the following methods or any
combination of the following methods:

 

·      in cash;

 

·      by cashier’s check payable to the order of the Company;

 

5

--------------------------------------------------------------------------------


 

 

 

·                  if authorized by the Company, in its sole discretion, by
delivery to the Company of certificates representing the number of shares of
Stock then owned by you, the Fair Market Value of which equals the purchase
price of the Stock purchased pursuant to the Option, properly endorsed for
transfer to the Company; provided however, that shares of Stock used for this
purpose must have been held by you for more than six months; and provided
further that the Fair Market Value of any shares of Stock delivered in payment
of the purchase price upon exercise of the Option shall be the Fair Market Value
as of the exercise date, which shall be the date of delivery of the certificates
for the Stock used as payment of the Option Price; or

 

·                  if authorized by the Company, in its sole discretion, any
combination of these methods.

 

 

 

Evidence of Issuance

 

The issuance of the shares upon exercise of this Option shall be evidenced in
such a manner as the Company, in its discretion, will deem appropriate,
including, without limitation, book-entry, registration or issuance of one or
more share certificates. You will have no further rights with regard to an
Option once the share of Stock related to such Option has been issued.

 

 

 

Withholding Taxes

 

You will not be allowed to exercise this Option unless you make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the option exercise or sale of Stock acquired under this Option. In the event
that the Company determines that any tax or withholding payment is required
relating to the exercise or sale of shares arising from this grant under
applicable laws, the Company shall have the right to require such payments from
you, or withhold such amounts from other payments due to you from the Company or
any Affiliate.

 

 

 

Retention Rights

 

Neither your Option nor this Agreement gives you the right to be retained by the
Company (or any parent, Subsidiaries or Affiliates) in any capacity. Subject to
the Employment Agreement, the Company (and any parent, Subsidiaries or
Affiliates) reserve the right to terminate your Service at any time and for any
reason.

 

 

 

Stockholder Rights

 

You, or your estate or heirs, have no rights as a shareholder of the Company
until the Stock has been issued upon exercise of your Option and either a
certificate evidencing your Stock has been issued or an appropriate entry has
been made on the Company’s books. No adjustments are made for dividends,
distributions or other rights if the applicable record date occurs before your
certificate is issued (or an

 

6

--------------------------------------------------------------------------------


 

 

 

appropriate book entry is made).

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in the
Stock, the number of shares covered by this Option and the Option Price per
share shall be adjusted proportionately (and rounded down to the nearest whole
number). Your Option shall be subject to the terms of the agreement of merger,
liquidation or reorganization in the event the Company is subject to such
corporate activity.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Colorado, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

 

 

The Agreement

 

This Agreement and the associated cover sheet constitute the entire
understanding between you and the Company regarding this Option. Any agreements,
commitments or negotiations concerning this grant are superseded; except that
any written employment (including the Employment Agreement), consulting,
confidentiality, non-competition and/or severance agreement between you and the
Company (or any Affiliate), whether entered into before or after this
Agreement’s effective date, shall supersede this Agreement with respect to its
subject matter, provided that no such superseding shall result in a failure to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”).

 

 

 

Data Privacy

 

The Company may process personal data about you. Such data includes, but is not
limited to, information provided in this Agreement or the cover sheet and any
changes thereto, other appropriate personal and financial data about you such as
your contact information, payroll information and any other information that
might be deemed appropriate by the Company to facilitate the administration of
the Agreement.

 

By accepting this grant, you give explicit consent to the Company to process any
such personal data.

 

 

 

Code Section 409A

 

It is intended that this award comply with Section 409A or an exemption to
Section 409A. To the extent that the Company determines that you would be
subject to the additional 20% tax imposed on certain non-qualified deferred
compensation plans pursuant to Section 409A as a result of any provision of this
Agreement, such provision shall be deemed amended to the minimum extent
necessary to avoid application of such additional tax. The nature of any such
amendment shall be determined by the Company. For purposes of this award, a
termination of Service only occurs upon

 

7

--------------------------------------------------------------------------------


 

 

 

an event that would be a Separation from Service within the meaning of
Section 409A.

 

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

 

 

CIBER, INC.

 

 

 

 

By:

/s/ David C. Peterschmidt

 

 

 

 

Name:

David C. Peterschmidt

 

Title:

President & Chief Executive Officer

 

 

 

 

 

 

 

/s/ Eric D. Goldfarb

 

 

 

Eric D. Goldfarb

 

8

--------------------------------------------------------------------------------